Citation Nr: 1103022	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  05-34 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

Entitlement to a separate disability evaluation for neurological 
manifestations due to service-connected fragment wound of the 
right arm. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Counsel




INTRODUCTION

The Veteran had active military service from August 1967 to 
August 1969.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in June 2009.  This matter came back 
before the Board of Veterans' Appeals (Board) on Remand from the 
United States Court of Appeals for Veterans Claims regarding a 
Board decision rendered in May 2008; it was originally on appeal 
from a March 4, 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

In a May 2008 decision, the Board denied the Veteran's appeal.  
The Veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (hereinafter, "the 
Court").  In a December Order, the Court granted the parties 
Joint Motion for Remand (JMR), vacated the Board's May 2008 
decision and remanded the matter to the Board for compliance with 
the instructions in the JMR).  The JMR noted that the parties 
agree, inter alia, that the Board erred by failing to address 
whether the Veteran was entitled to a separate disability rating 
for neurological manifestations of the right upper extremity.  


FINDING OF FACT

The evidence is at least in relative equipoise as to whether the 
Veteran's neurological symptoms of the right upper extremity are 
related to service-connected disability. 


CONCLUSION OF LAW

The criteria for a separate evaluation for neurological 
manifestations of the Veteran's service-connected right upper 
extremity disability have been met.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  

The Board observes that in light of the favorable outcome of this 
appeal, any perceived lack of notice or development under the 
VCAA should not be considered prejudicial.  

Applicable law provides that service connection will be granted 
if it is shown that the Veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection 
may be established on a secondary basis for a disability that is 
proximately due to or the result of a service-connected disease 
or injury pursuant to 38 C.F.R. § 3.310(a).  Establishing service 
connection on a secondary basis requires evidence sufficient to 
show that a current disability exists and that the current 
disability was either caused by or aggravated by a service-
connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc).

The Veteran's service-connected right upper extremity condition 
consists of numerous service-connected disabilities - fragment 
wound of the right arm rated as 20 percent disabling from 
September 30, 2003 and 30 percent disabling from December 7, 
2005, scar of the right arm rated as 10 percent disabling from 
December 7, 2005, degenerative joint disease of the right elbow 
rated as 10 percent disabling from November 19, 2009, and 
degenerative joint disease of the right shoulder evaluated as 10 
percent disabling from November 19, 2009.  

At the time the Veteran filed his claim for increased rating for 
his service-connected right elbow condition, he noted that when 
he holds the steering wheel with his right arm, it either goes 
numb or he has a shooting pain that goes into his neck.  On the 
VA Form 9, Appeal to the Board of Veterans' Appeals, received in 
September 2005, the Veteran stated that he continued to have 
severe pain and constant numbness and loss of feeling in his 
fingers which did not allow him to pick up small objects or 
button his own shirts.  

At the January 2004 examination, the Veteran complained of right 
upper arm pain and intermittent right hand numbness when his arm 
is in certain positions.  The Veteran felt that the strength in 
his right arm had remained normal.  The VA examiner, Dr. K., 
diagnosed no detected muscle weakness to muscle group V but noted 
evidence of ulnar nerve radiculopathy on the right side with 
numbness of the little and ring finger to sensory examination.  
Neurological examination showed no abnormality of the deep tendon 
reflexes on right side upper extremity.  The VA examiner 
diagnosed evidence of ulnar nerve radiculopathy on the right side 
with numbness of the little and ring finger to sensory 
examination believed to be related to shrapnel injury.

At the December 2005 VA examination, the Veteran complained of 
pain in his entire right arm with use and decreased grip as well 
as decreased sensation in the right hand and fingers.  
Precipitating factors include anything that requires gripping or 
use of the right arm such as holding the steering wheel of the 
truck that he drives, alleviated by time and rest.  The Veteran 
also reported increased fatigability, weakness, and decreased 
coordination and was unable to do fine motor activities such as 
buttoning.  Physical examination of the right arm revealed 
decreased touch and hypersensitive to sharp on the dorsal hand, 
decreased vibratory sense to the PIPs on the thumb, index, middle 
and ring fingers, and no vibratory sense to MCP on the fifth 
finger.  There was a pronounced decreased grip of the right hand.    
  
The Veteran had nerve conduction and electromagnetic testing done 
in September 2006.  History of present illness indicated numbness 
bilateral hands for many years with intermittent numbness and 
pain with history of dropping objects interfering with work.  
Physical examination showed sensation intact symmetrically, 
proximal UES [upper extremity somatosensory], reduced bilateral 
index and long fingers to touch, tinel's and phalen's negative 
bilaterally.  Motor nerve conduction studies showed median nerve 
motor distal latency prolonged bilaterally with conduction 
velocity within normal limits.  Sensory nerve conduction studies 
showed right radial and sural nerve sensory distal latency within 
normal limits.  Impression showed electrodiagnostic testing 
compatible with bilateral carpal tunnel syndrome.   

In June 2009, the Board remanded the case for a medical opinion 
with respect to whether or not the Veteran current right 
extremity neurological manifestations are related to service-
connected right arm fragment wound.  

A VA examination was conducted by Dr. K.  After review of the 
claims file and physical examination of and interview with the 
Veteran, Dr. K. diagnosed generalized numbness of the right hand 
associated with aching and pain of the entire right upper 
extremity with no radicular distribution of numbness.  Tinel sign 
was negative in both upper extremities despite the fact that the 
Veteran had had an EMG with the diagnosis of bilateral carpal 
tunnel syndrome.  Dr. K. stated that the Veteran had never had 
treatment for this condition.  Dr. K. opined that it was not 
possible to say beyond conjecture whether the Veteran's hand 
numbness was related to his shrapnel injury in the right upper 
arm and explained that some radicular distribution might be 
expected of the numbness of the hand, but that this was not 
present.  Dr. K. noted that x-rays of the right humerus showed 
metallic foreign body in antecubital area.  Dr. K. noted that 
there was no paralysis, complete or incomplete, only weakness.

The Board notes that Dr. K. has provided two opinions.  Taken 
together, at worst, his opinions are speculative, and at best it 
is favorable to the Veteran.  Although there is evidence of 
record that suggests that the Veteran's right upper extremity 
neurological manifestations are due to carpal tunnel syndrome as 
the EMG, there is no evidence which determines such.  Under these 
circumstances, where there is an approximate balance between the 
positive and negative evidence, the benefit of the doubt is given 
to the Veteran.  38 C.F.R. § 3.102 (2010).  


ORDER

Entitlement to a separate disability evaluation for neurological 
manifestations due to service-connected fragment wound of the 
right arm is granted. 




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


